DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
Status of Claims
This action is in reply to the Request for Continued Examination filed on February 28, 2022.
Claims 1, 3, 5-9, 12, have been amended and are hereby entered.
Claims 4 and 15 have been canceled.
Claims 1-3, 5-14, 16-20 are currently pending and have been examined. 
The examiner notes that Kelly D. Williams is no longer the Examiner or Record.  Examiner Jennifer M. Anda is now the Examiner of Record.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2021 has been considered by the examiner and an initialed copy of the IDS is hereby attached.

  Response to Amendment
Applicant’s claim amendments filed 02/28/2022 have been examined.  In view of Applicant’s amendments to claims 1, 3, and 5-9, they are no longer being interpreted under 35 U.S.C. §112(f).  
Response to Arguments
Applicant’s arguments filed 02/28/2022 (hereinafter “the Remarks”) have been fully considered.  Applicant’s arguments (see page 10 of Remarks) with respect to rejection of claims 1-3, 5-14, 16-20 under various 103 combinations including Nomura are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ghannam et al..
 While the Applicant has also argued the 103 rejection with respect to Fujii (see page 11 of Remarks), that argument is not persuasive.  The claim language at issue is “switch a system for lane change in the vehicle to a stand-by state when an object located outside a specified distance backward from the vehicle is sensed by the sensor” and “wherein the specified distance is set to a distance wallowing the vehicle to safely complete the lane change.”  
On pg. 11 of the Remarks, Applicant argues, “Fujii discloses a general technology of switching to an LCA standby state under a condition in which a lane change obstacle does not exist.  More specifically, in Fujii, when a LCA start no object (another vehicle or the like) that becomes an obstacle impeding the lane change is detected by a surrounding sensors. 11 See, Para. [0129] of Fujii. Nowhere does Fujii address the above-emphasized features.”
The examiner notes, that as cited by the Applicant, Fujii teaches that there is no object that becomes an obstacle impeding the lane change.  This does not mean that Fujii teaches that there is no object that is detected during the lane change determination.  Further, Applicant’s claim requires (and Fujji meets) that the object is located outside the specified distance and the specified distance is set to a distance allowing the vehicle to safely complete the lane change.  Thus, even the Applicant’s invention does not have an object that becomes an obstacle impeding the lane change.  
Applicant’s arguments with respect to the dependent claims are identical to those arguments presented for claim 1, and therefore have not been found persuasive for the same reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an object” in line 3, and recites “an object” in lines 7-8.  It is unclear if these are the same or different objects. Further, claim 1 and subsequent dependent claim recites “the object” (i.e. Claim 1, line 10 and claims, 3, 5, 6, 9, 10, 11) it is unclear if the recitation of “the object” claim is referring to the object recited in line 3 or the object in claim in lines 7-8.  
Claim 9 recites “when only the object located within the specified distance is sensed by the sensor”.  Claim 9 depends from claim 1, which recites “determine whether the sensor operates normally based on whether an object located outside a specified distance”.  It is not clear how an object that is only located with in the specified distance is also outside the specified distance.  
Claim 11 recites “when only the object located within the specified distance is sensed by the sensor”.  Claim 11 depends from claim 1, which recites “determine whether the sensor operates normally based on whether an object located outside a specified distance”.  It is not clear how an object that is only located within the specified distance is also outside the specified distance.  
Claim 20 recites “when only the object located within the specified distance is sensed by the sensor”.  Claim 20 depends from claim 12, which recites “determine whether the sensor operates normally based on whether an object located outside a 
Claims 2-3, 5-11 depend from claim 1 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 1.  	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9, 11-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (Pub. No.: US 2018/0178715 A1) in view of Ghannam et al. (US PG Pub. 2019/0241158, hereinafter "Ghannam") .
With respect to claim 1
a sensor configured to sense an object located behind the vehicle (rear-left surrounding sensor 1I1RL and rear-right surrounding sensor 11RR, see at least: p. [0053] and Fig. 2); and
a control circuit configured to be electrically connected with the sensor (11RR and 11RL are connected to ECU 10, see at least: p. [0053]]),
wherein the control circuit is configured to:
receive sensing data from the sensor (e.g., surrounding information, see at least: p. [0054]); and
switch a system for lane change in the vehicle to a stand-by state, when [a result of determining whether or not the LCA can be executed based on the monitoring of the surrounding is YES] (When the LCA start acceptance condition is established, the driving support ECU 10 changes the steering assist control states from the LTA-ON state to the LCA standby state. For example, the LCA start acceptance condition is established when all of the following conditions 2-1 to 2-4 are established. Condition 2-3: The result of determining whether or not the LCA can be executed based on the monitoring of the surrounding is YES. That is... it is determined that the own vehicle can safely change lanes. See at least: p. [0129] and [0132]).
Fujii fails to explicitly teach when an object located outside a specified distance backward from the vehicle is sensed by the sensor as a condition among the plurality of conditions required for LCA start acceptance and wherein the specified distance is set to a distance allowing the vehicle to safely complete the lane change. However, this feature is taught by Ghannam (See at least Ghannam, which discloses that if the sensor is sufficiently blocked, the vehicle may switch to nonautonomous mode (e.g. no steering, lane changing assistance) ¶39 “As another example, dirt, dust, etc. can cause a blockage of the camera sensor 130. The computer 110 may be programmed to activate a non-autonomous mode of the vehicle 100 upon determining that a LIDAR sensor 130, a camera sensor 130, etc. cannot provide object data, e.g., due to a blockage of the LIDAR sensor 130.” and wherein a vehicle outside the specified distance can be sensed and normal operation continues and “¶56 “the computer 110 may be programmed to determine that the cleaning can be delayed upon determining that a vehicle 100 distance to a nearest second vehicle is greater than a distance threshold, e.g., 200 meters. In other words, the vehicle 100 distance to a nearest second vehicle greater than the threshold may indicate a low likelihood of impact with other vehicles due to a temporary impairment of the vehicle 100 sensor(s) 130 which may be caused by the delayed cleaning.” The vehicle sensing another vehicle at 200 meters indicates that the sensor operates normally and can sense another vehicle at a distance allowing the vehicle to safely complete a lane change. The examiner notes that Ghannam teaches the computer determines locations, distances of other vehicles from sensor information ¶35).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Fujii to include the sensed object distance exceeding a distance threshold, as taught by Ghannam, as a required condition for switching the LCA to the LCA standby state. This would add the benefit of confirming normal operation of the rear sensor before activating LCA standby which increases the safety of the LCA control.
With respect to claim 2, the combination of Fujii in view of Ghannam teaches the apparatus of claim 1. Additionally, Fujii teaches wherein the control circuit is configured to: receive the sensing data from the sensor when the vehicle is started (The signal processor acquires, every time a predetermined time period elapses, information (hereinafter referred to as "surrounding information") representing, for example, a distance between the own vehicle and the three-dimensional object. See at least: p. [0054]).
With respect to claim 3, the combination of Fujii in view of Ghannam teaches the apparatus of claim 1, wherein the control circuit is configured to: switch the system for lane change to the stand-by state when data about the object located outside the specified distance is included in the sensing data (The Examiner has interpreted that, under the broadest reasonable interpretation, “data about the object” includes the distance of the object from the vehicle. Therefore, this feature is taught by the combination of Fujii in view of Ghannam for the reasons given in the rejection of claim 1.)
With respect to claim 5, the combination of Fujii in view of Ghannam teaches the apparatus of claim 1, wherein the control circuit is configured to: switch the system for lane change to the stand-by state when the object located outside the specified distance is sensed by the sensor. Additionally, Fujii teaches switch the system for lane change to the stand-by state when the vehicle is located within a specified operation section of the system for lane change (Condition 2-4. The road (on which the own vehicle is traveling) is a road for exclusive use by automobiles (road type information acquired from the 
With respect to claim 6, the combination of Fujii in view of Ghannam teaches the apparatus of claim 1. Additionally, Fujii teaches wherein the control circuit is configured to: switch the system for lane change from an off state to the stand-by state when the object located outside the specified distance is sensed by the sensor (After the surrounding of the own vehicle is monitored and it is determined that the own vehicle can safely change lanes, the lane change assist control provides/generates a steering torque to the steering mechanism so that the lane change assist control has the own vehicle move from the lane in which the own vehicle is currently traveling to the adjacent lane while monitoring the surrounding of the own vehicle. See at least: p. [0115], LCA cancel condition, see at least: p. [0180]) The Examiner has interpreted that when the LCA is not in an LCA actuation state or an LCA standby state it is in an LCA off state/LCA cancel condition.
With respect to claim 9, the combination of Fujii in view of Ghannam teaches the apparatus of claim 1, wherein the control circuit is configured to: maintain an off state of the system for lane change when only the object located within the specified distance is sensed by the sensor (See at least Ghannam, ¶39 “As another example, dirt, dust, etc. can cause a blockage of the camera sensor 130. The computer 110 may be programmed to activate a non-autonomous mode of the vehicle 100 upon determining that a LIDAR sensor 130, a camera sensor 130, etc. cannot provide object data, e.g., due to a blockage of the LIDAR sensor 130. The Examiner has interpreted that when the vehicle moves to non-autonomous mode and the system cannot provide object data 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Fujii in view of Ghannam with the aforementioned additional teachings of Ghannam because an object being only detected at close range indicates attenuating (weakening) of the transmitted radiations and/or reflections and, thus, sensor blockage (Ghannam ¶39) Therefore, the safety of the apparatus would be increased by disabling lane change assistance when sensor data is unreliable.
With respect to claim 11, the combination of Fujii in view of Ghannam teaches the apparatus of claim 1. Additionally, Ghannam teaches an output device, wherein the control circuit is configured to: output a visual indication indicating a fault of the sensor using the output device, when only the object located within the specified distance is sensed by the sensor (See at least Ghannam ¶36 “Thus, a HMI 140 may be located in a passenger compartment of the vehicle 100. In an example, the computer 110 may output information indicating that a vehicle 100 mode of operation such as an autonomous mode is deactivated due to an event, e.g., a LIDAR sensor 130 sensor blockage that impairs its object detection operation”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further modify the combination of Fujii in view of Ghannam with the aforementioned output device of Ghannam so that the driver is informed of the sensor fault and is thereby notified of the updated mode of operation.
With respect to claim 12, Fujii teaches a method for controlling a lane change in a vehicle, the method comprising steps of: obtaining, by a sensor of the vehicle, sensing data (e.g., surrounding information, see at least: p. [0054]) about a rear of the vehicle (received from rear- left surrounding sensor 11RL and rear-right surrounding sensor 11RR, see at least: p. [0053] and Fig. 2); and switching, by a control circuit, a lane change system in the vehicle to a stand-by state when [a result of determining whether or not the LCA can be executed based on the monitoring of the surrounding is YES] (When the LCA start acceptance condition is established, the driving support ECU 10 changes the steering assist control states from the LTA-ON state to the LCA standby state. For example, the LCA start acceptance condition is established when all of the following conditions 2-1] to 2-4 are established. Condition 2-3: The result of determining whether or not the LCA can be executed based on the monitoring of the surrounding is YES. That is... itis determined that the own vehicle can safely change lanes. See at least: p. [0129] and [0132]]).
Fujii fails to explicitly teach when an object located outside a specified distance backward from the vehicle is sensed by the sensor as a condition among the plurality of conditions required for LCA start acceptance and wherein the specified distance is set to a distance allowing the vehicle to safely complete the lane change. However, this feature is taught by Ghannam (See at least Ghannam, which discloses that if the sensor is sufficiently blocked, the vehicle may switch to nonautonomous mode (e.g. no steering, lane changing assistance) ¶39 “As another example, dirt, dust, etc. can cause a blockage of the camera sensor 130. The computer 110 may be programmed to activate a non-autonomous mode of the vehicle 100 upon determining that a LIDAR sensor 130, a camera sensor 130, etc. cannot provide object data, e.g., due to a blockage of the LIDAR sensor 130.” and wherein a vehicle outside the specified distance can be sensed and normal operation continues and “¶56 “the computer 110 may be programmed to determine that the cleaning can be delayed upon determining that a vehicle 100 distance to a nearest second vehicle is greater than a distance threshold, e.g., 200 meters. In other words, the vehicle 100 distance to a nearest second vehicle greater than the threshold may indicate a low likelihood of impact with other vehicles due to a temporary impairment of the vehicle 100 sensor(s) 130 which may be caused by the delayed cleaning.” The vehicle sensing another vehicle at 200 meters indicates that the sensor operates normally and can sense another vehicle at a distance allowing the vehicle to safely complete a lane change. The examiner notes that Ghannam teaches the computer determines locations, distances of other vehicles from sensor information ¶35).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Fujii to include the sensed object distance exceeding a distance threshold, as taught by Ghannam, as a required condition for switching the LCA to the LCA standby state. This would add the benefit of confirming normal operation of the rear sensor before activating LCA standby which increases the safety of the LCA control.
Claims 13-14, 16 and 20 are rejected under the same rationale, mutatis mutandis, as claims 2-3, 5 and 11, above.
Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Ghannam, as applied to claims 1 and 12, above, and further in view of Hashimoto et al. (Pub. No.: US 2018/0178801 A1, hereinafter “Hashimoto”).
With respect to claim 7, the combination of Fujii in view of Ghannam teaches the apparatus of claim 1.
Neither Fujii nor Ghannam teach wherein the control circuit is configured to: switch the system for lane change to an on state when approval of a driver of the vehicle is received in the stand-by state. However, this feature is taught by Hasimoto (the driver can input response (approve or reject) to a proposal of lane change from the autonomous driving system 100, see at least: p. [0086]).
 Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of Fujii in view of Ghannam with the aforementioned feature of Hashimoto in order to decrease the likelihood that the apparatus will make an unwanted lane change.
Claim 17 is rejected under the same rationale, mutatis mutandis, as claim 7, above.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Ghannam, as applied to claims 1 and 12, above, and further in view of Nishiguchi et al. (Pub. No.: US 2019/0047469 A1, hereinafter “Nishiguchi”).
With respect to claim 8, the combination of Fujii in view of Ghannam teaches the apparatus of claim 1. Additionally, Fujii teaches an output device (When the LCA start acceptance condition is established, the driving support ECU 10 has the buzzer output/generate a sound representing that the lane change assist request is accepted).
Neither Fujii nor Nomora teach wherein the control circuit is configured to: output a visual indication indicating an off state, the stand-by state or an on state of the system for lane change using the output device. However, this feature is taught by Nishiguchi (the HMI controller 120 notifies the occupant that lane change starts by switching the image displayed on each display device of the HMI 20 from an image for notification of standby for lane change (refer to FIG. 14, for example) to an image as illustrated in FIG. 16. See at least: p. [0167] and Fig. 14-16).
Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of Fujii in view of Ghannam with the aforementioned display of Nishiguchi in order to improve the driver’s understanding of the current state of the LCA and because Nishiguchi teaches that the lane change assistance control state may be indicated by a visual display or a speaker (p. [0167]).
Claim 18 is rejected under the same rationale, mutatis mutandis, as claim 8, above.
Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii in view of Ghannam, as applied to claims 1 and 12, above, and further in view of Chae et al. (Pub. No.: US 2019/0291642 A1, hereinafter “Chae”).
With respect to claim 10, the combination of Fujii in view of Ghannam teaches the apparatus of claim 1. Additionally, Fujii teaches an output device (When the LCA start acceptance condition is established, the driving support ECU 10 has the buzzer output/generate a sound representing that the lane change assist request is accepted).
Neither Fujii nor Numora teach wherein the control circuit is configured to: output a visual indication indicating the sensing of the object using the output device when the 
Before the effective filing date of the claimed invention, it would have been obvious to modify the combination of Fujii in view of Ghannam with the aforementioned display of Chae in order to improve the driver’s understanding of the area and objects surrounding the vehicle which aids in the driver’s ease of decision making.
Claim 19 is rejected under the same rationale, mutatis mutandis, as claim 10, above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ewerhart et al (US PG Pub. 2006/0009910) discloses a lane changing assistant for motor vehicles that controls the speed of the vehicle and a surrounding sensor system for determining the traffic in an adjacent lane and determining whether a lane change request can be accepted.  Uejima (US PG Pub. 2019/0126927) discloses a lane change support apparatus that determines whether a lane change is possible based on gaps between cars.  
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.A./Examiner, Art Unit 3662          

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662